DETAILED ACTION

This action is in response to the application filed on 11/22/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 1, it’s not clear as to how two different elements are generating the switch signal to control the switch of the inverter. It appears that the modulator and the processor are both generating the switch signal for controlling the inverter. Furthermore, it’s not clear as to how four switch signals are used in controlling one switch. The first switch signal is from the modulator, the second switch signal is from the processor based on a first carrier, the third switch signal is from the processor based on Dependent claims 2-7 inherits the deficiencies of independent claim 1 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 2, it’s not clear as to how the first change trend and the second change trend are the same since claim 1 states that first and second change trends are different.  	 	Further, it’s not clear as to which input carrier the limitation “the input carrier” is in reference to since the input carrier is a first carrier and a second carrier. 	 	Further it’s not clear as to what is meant by the limitation “when the first Further regarding claim 3, it’s not clear as to which input carrier the limitation “the input carrier” is in reference to since the input carrier is a first carrier and a second carrier. 	Further regarding claim 4, it’s not clear as to if the limitation “the first harmonic current is a harmonic current that is currently output by the inverter” is the same or different from the limitation “the first harmonic current is a harmonic current output by the inverter” stated in claim 1. 	Further regarding claim 5, it’s not clear as to if the limitation “the first harmonic current is a harmonic current that is currently output by the inverter” is the same or different from the limitation “the first harmonic current is a harmonic current output by the inverter” stated in claim 1. 	Further regarding claim 6, it’s not clear as to what is meant by the limitation “a mapping relationship”.  	 	Further it’s not clear as to if the limitation “a harmonic current” the same or different from first and second harmonic currents mentioned in claim 1.  	 	Further, it’s not clear as to which input carrier the limitation “the input carrier” is in reference to since the input carrier is a first carrier and a second carrier. 	Further regarding claim 7, it’s not clear as to which input carrier the limitation “the input carrier” is in reference to since the input carrier is a first carrier and a second carrier. 	Regarding claim 8, it’s not clear as to how three switch signal are used in Dependent claims 9-14 inherits the deficiencies of independent claim 8 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Further regarding claim 9, it’s not clear as to how the first change trend and the second change trend are the same since claim 8 states that first and second change trends are different.  	 	Further, it’s not clear as to which input carrier the limitation “the input carrier” is in reference to since the input carrier is a first carrier and a second carrier. 	 	Further it’s not clear as to what is meant by the limitation “when the first change trend is contrary to the second change trend” because claim 8 states that first Further regarding claim 10, it’s not clear as to which input carrier the limitation “the input carrier” is in reference to since the input carrier is a first carrier and a second carrier. 	Further regarding claim 11, it’s not clear as to if the limitation “the first harmonic current is a harmonic current that is currently output by the inverter” is the same or different from the limitation “the first harmonic current is a harmonic current output by the inverter” stated in claim 8. 	Further regarding claim 12, it’s not clear as to if the limitation “the first harmonic current is a harmonic current that is currently output by the inverter” is the same or different from the limitation “the first harmonic current is a harmonic current output by the inverter” stated in claim 8. 	Further regarding claim 13, it’s not clear as to what is meant by the limitation “a mapping relationship”.  	 	Further it’s not clear as to if the limitation “a harmonic current” the same or different from first and second harmonic currents mentioned in claim 8.  	 	Further, it’s not clear as to which input carrier the limitation “the input carrier” is in reference to since the input carrier is a first carrier and a second carrier. 	Further regarding claim 14, it’s not clear as to which input carrier the limitation “the input carrier” is in reference to since the input carrier is a first carrier and a second carrier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Akimatsu et al. (US 2017/0222583) discloses a control apparatus for rotating an electric machine. 	Nishibata (US 2015/0015171) discloses an apparatus for carrying out improved control of a rotary machine. 	Baldwin (US 2014/0049152) discloses a vacuum electron power tube. 	Numakura (US 2013/0278194) discloses a power inverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838